Case 1:20-cr-00166-ALC Document 30 Filed 08/26/21 Page 1of1

USDC SDNY
DOCUMENT ELECTRONICALLY

FILED
DOC#:

UNITED STATES DISTRICT COURT DATE FILED: FILED: 9-26-24
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Plaintiff,
20-CR-166 (ALC)
-against-
ORDER
COREY WILLIAMS,

Defendant.

 

ANDREW L. CARTER, JR., District Judge:

The Change of Plea Hearing set for September 9, 2021 is rescheduled to
September 8, 2021 at 12:00 p.m.
SO ORDERED.

Dated: New York, New York
August 26, 2021

ANDREW L. CARTER, JR.
United States District Judge |

 

 
